internal_revenue_service number release date index number ------------------ ------------------------ ------------------------------------- ------------------ ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- id no ---------- telephone number --------------------- refer reply to cc psi b05 plr-139580-09 date date legend taxpayer -------------------------------------------------------------------- ------------------------------------- state a -------------- dear ---------------- this is in response to a request for rulings dated august submitted by your authorized representative the rulings concern the interplay of the rules in subchapter_t of the internal_revenue_code concerning the taxation of cooperatives and their patrons and the calculation of the sec_199 deduction for certain cooperatives contained in sec_199 taxpayer is a farmers’ cooperative organized as a cooperative corporation under state a law taxpayer is a local grain marketing and farm supply cooperative it is headquartered in state a it serves farmers located predominately in a --- county area in southwestern state a taxpayer markets grain for its farmer members and for other patrons during ------- taxpayer’s grain sales were approximately dollar_figure------------------ principal commodities marketed in--------were corn and soybeans taxpayer also marketed some wheat and oats taxpayer provides a broad range of the farm supplies to its farmer members and other patrons - including petroleum products such as diesel_fuel propane heating oil and gasoline plant food fertilizers agricultural chemicals herbicides and pesticides feed and seed during ------- taxpayer’s farm supply sales totaled approximately dollar_figure----- -------- ---------- plr-139580-09 taxpayer’s members are farmers who do business with it taxpayer also does business with other patrons taxpayer pays patronage_dividends to members and other patrons who have consented to take patronage_dividends into account under the provisions of subchapter_t of the code during-------- taxpayer had --------members and paid patronage_dividends to approximately --------patrons including members and nonmembers the state a cooperative law applies to organizations formed or incorporated on a cooperative plan for a variety of purposes including for the purpose of conducting an agricultural dairy or marketing business state a statutes ----------------------------- the state a cooperative law requires that a cooperative distribute n et income in excess of dividends on capital stock and additions to reserves on the basis of patronage state a statutes section ----------------- the statute provides that the distribution shall be made at least annually state a statutes section ----------------- a distribution may be in cash capital stock credits allocated patronage equities revolving fund certificates or its own or other_securities state a statutes section ------ ----------------- taxpayer’s articles of incorporation provide that a ll of its activities shall be conducted strictly upon the cooperative plan and at cost and without profit to either this association or any member or stockholder as such article ii sec_1 more specifically article vi provides the association’s net savings from patronage in excess of additions to reserves and other deductions as more specifically defined and provided in the bylaws shall be distributed to its patrons at least annually on the basis of their patronage the articles of incorporation provide that taxpayer is organized with capital stock article v sec_1 two classes of stock are authorized common_stock with a par_value of twenty-five dollars dollar_figure per share and preferred_stock with a par_value of twenty-five dollars dollar_figure a share article iv sec_1 no shares of preferred_stock are outstanding common_stock is membership stock the articles of incorporation limit ownership of common_stock and therefore membership in taxpayer to producers i who reside in the territory served by this association ii who patronize this association and iii who have been approved by the board_of directors article v sec_3 each member is limited to only one vote in the affairs of this association article v sec_3 article v of taxpayer’s bylaws provides a detailed description of how taxpayer computes and pays patronage refunds article v sec_5 of the bylaws provides for the annual distribution of patronage_dividends plr-139580-09 the annual net savings from patronage less any deductions therefrom or exceptions thereto as determined by sec_4 of this article v shall be distributed annually except as hereinafter provided to the patrons of the association who consent to take into account patronage distributions from the association in the manner provided in sec_1385 said distributions shall be made on the basis of the respective patronage of said patrons in accordance with these bylaws and said patrons shall be notified thereof bylaws article v sec_5 article v sec_5 of taxpayer’s bylaws permits taxpayer to pay patronage_dividends based upon allocation units in making said distributions of patronage_dividends due regard may be given to the sources from which said savings accrue and separate allocations and distributions may be made for the various operations as separate divisions of the association taxpayer allocates patronage_dividends upon the basis of six allocation units one of the units is for its grain business and the net_earnings of that allocation unit are allocated based on bushels without regard to the kind of grain marketed taxpayer also has separate allocation units for petroleum feed agronomy miscellaneous merchandise and grain storage article v sec_5 of taxpayer’s bylaws authorizes taxpayer to pay patronage_dividends in cash or in capital stock stock credits allocated patronage equities revolving fund certificates and any other evidence of equity or by any combination thereof designated by the board_of directors patronage_dividends are normally paid in a combination of cash and revolving fund certificates the revolving fund certificates are qualified written notices of allocation as defined in subchapter_t of the code the ruling_request relates to taxpayer’s grain marketing activities taxpayer operates --------- grain elevators located throughout the territory it serves collectively the elevators have the capacity to store approximately ---------------bushels of grain ----- ------- of the elevators are located on rail lines --------- of the elevators are truck facilities taxpayer sells its grain to livestock producers grain processors ethanol producers and others for resale both domestically and in the export market taxpayer’s grain business consists of buying grain from patrons handling and storing the grain at its elevators and then selling the grain to terminal grain elevators grain processors feed lots grain exporters and others the issue in the ruling_request relates to the characterization for purposes of subchapter_t of the code and sec_199 of payments referred to in the ruling_request as grain payments that taxpayer makes to members and other patrons eligible to plr-139580-09 share in patronage_dividends when it acquires their grain for marketing on a patronage basis thus any payments to persons not eligible to share in patronage_dividends are not grain payments as that term is used in the ruling_request for purposes of the request the term grain payments also does not include patronage_dividends paid to members and other patrons of taxpayer with respect to grain marketed for them taxpayer does not operate on a pooling basis thus the patrons of taxpayer do not commit to deliver all of the grain they grow from specified acreage to taxpayer to be pooled with the grain of other patrons as would be the case if taxpayer operated like a pooling cooperative commodity price risk does not shift from taxpayer’s patrons to a pool at the time of harvest but rather remains with patrons until they decide to sell their grain to taxpayer for marketing all of taxpayer’s marketing proceeds are not shared equally on the basis of patronage and distributed in the form of harvest advances and progress payments with a final settlement after the pool closes as they would be if taxpayer pooled rather taxpayer pays each patron a market price for his or her grain that market price is determined without regard to the actual net_proceeds from marketing grain what that market price is depends upon where when and how a patron chooses to sell his or her grain to taxpayer payments are made in cash by check and occur throughout the year as patrons sell grain to taxpayer for marketing and are paid pursuant to the terms of their grain contracts after purchasing grain from patrons taxpayer then markets each patron’s grain along with the grain of all of its patrons in the manner that it judges will produce the best return after year end when net_earnings for the year have been determined taxpayer pays a patronage_dividend to its patrons with respect to the grain they market through taxpayer farmers historically have retained the decision of when and how to sell their grain they have also retained the option to sell their grain to a cooperative for marketing on a patronage basis or to a commercial grain company farmers have a variety of alternatives when they sell their grain to taxpayer the choices are similar to those offered farmers by commercial grain companies though commercial grain companies do not market grain on a patronage basis and do not pay patronage_dividends the basic choices available to a farmer selling grain to taxpayer or marketing on a cooperative basis are i to sell the grain for taxpayer’s current cash bid price ii to sell the grain to taxpayer using a forward_contract and iii to sell the grain to taxpayer using a deferred price or a deferred payment contract under each of these basic choices there are additional options available to farmers one way for a farmer to sell grain to taxpayer for marketing is to sell the grain to taxpayer and be paid the cash bid price typically a country elevator’s cash bid price plr-139580-09 for a commodity is the nearby futures price in a specified reference market where the commodity is actively_traded eg the chicago board_of trade or the minneapolis grain exchange plus or minus a fixed spread referred to as the basis set from time to time by the elevator based upon local market conditions thus the cash bid price at a country elevator reflects the condition of the overall market for grain the futures price and the condition of the local market for grain the basis an elevator’s cash bid price changes during the course of each day as the reference futures price fluctuates it also changes as the elevator adjusts the basis the bid price schedule at country elevators changes from hour to hour and day to day a farmer can deliver and sell grain to taxpayer at the cash bid price at the time of harvest delivering the grain directly from the field however it usually is not advantageous for farmers to sell then since prices often are lowest at harvest many farmers have the capacity to store grain on their farm and so can wait until later when they think that the cash bid price is right to deliver and sell their grain to taxpayer other farmers deliver grain to taxpayer for storage not for immediate sale the farmers retain ownership of the grain in the elevator and pay storage fees to taxpayer later when a farmer believes the cash bid price is right he or she can sell the grain to taxpayer for marketing on a cooperative basis a farmer has the option of entering into a forward_contract to sell his or her grain to taxpayer forward contracts call for delivery of a specified quantity and quality of grain at a specified location during a specified time period forward contracts can be entered into before the grain is planted while it is growing or after harvest while the grain is being stored on the farm or in an elevator forward contracts can be priced in a variety of ways many contracts provide for a fixed price referred to as a flat price farmers interested in entering into a forward_contract with taxpayer can determine the flat price taxpayer is willing to pay at any time at any of its locations for delivery at various times in the future from taxpayer’s bid schedules for grain for future delivery typically a country elevator’s bid price for future delivery is determined in a manner similar to the way the cash bid price is determined however when the bid price is for future delivery it is based upon the nearby futures price for the time specified for delivery plus or minus the basis set by the country elevator for that delivery month the bid price for future delivery changes during the course of each day as the specified reference_price fluctuates it also changes as the country elevator adjusts its basis farmers also can enter into forward contracts where the pricing is left open for future determination for instance the contracts may fix the basis and leave the futures price open to be determined based upon the futures price at the time chosen by the farmer before a specified date in the future alternatively the contracts may specify the futures price and leave the basis open to be determined based upon the elevator’s plr-139580-09 basis for delivery during the future month at the time chosen by the farmer before a specified date in the future some cooperatives use contracts which specify a minimum price that will be paid for the member’s grain giving the farmer the option to fix the price before a specified date in the future based upon a reference futures price leaving open the possibility that a price greater than the minimum price will be paid if futures prices go up farmers have the option to deliver grain to taxpayer leaving the determination of the price partly or wholly open contracts of this sort are called by various names - deferred price contracts delayed price contracts credit-sale contracts etc under a deferred price contract ownership of the grain passes from the farmer to taxpayer at the time of delivery farmers are given the opportunity to wait until later to price the grain when the farmer chooses to price the contract the cooperative’s then current bid price is used to fill the open price term once the price is determined the farmer member is paid some farmers prefer to sell their grain to taxpayer on a deferred payment basis grain sold on that basis might be delivered in october the price set at that time but with payment to be made in january ownership of the grain passes to taxpayer when the grain is delivered the variety of options available to farmers for selling their grain to taxpayer and other grain companies provide farmers with a great deal of flexibility farmers can lock in prices for their crops even before they are planted or while they are growing at any time if they think that the price is right by using flat price forward contracts some farmers prefer to do so after they can estimate the costs of production to lock in a reasonable margin if a farmer is happy with the futures price but not the basis the farmer can enter into a forward_contract that leaves the basis open if a farmer is happy with the basis but not the futures price the farmer can enter into a forward_contract that leaves the futures price open if a farmer wants the assurance of a minimum price the farmer can enter into a forward_contract that specifies a minimum price but leaves final pricing open such a contract can result in a higher price if the futures price increases or a guaranteed minimum price albeit somewhat lower than the farmer could otherwise have obtained if the futures price does not increase if farmers think that the cash price is low at the time of harvest they can harvest and store their crops while waiting for the price to improve alternatively they can deliver the crops and enter into a deferred price contract these choices are available to all farmers marketing their grain on a cooperative basis through taxpayer because of these choices two neighbors that market the same quantity and quality of a particular kind of grain through taxpayer during any year will receive different grain payments depending upon where when and how they sell their grain to taxpayer however they will receive the same patronage_dividends plr-139580-09 for the fiscal_year ended ------------------- taxpayer made grain payments to patrons eligible to share in patronage_dividends of approximately dollar_figure---------------- taxpayer has not paid patronage_dividends yet for the year but estimates that it will be paying patronage_dividends to patrons with respect to their grain of approximately dollar_figure------ ---------- taxpayer anticipates paying the patronage_dividends in cash and qualified written notices of allocation revolving fund certificates taxpayer has treated grain payments made in cash to members as purchases for tax purposes and reported them on schedule a line of its form 1120-c taxpayer has not reported the grain payments made in cash as per-unit retain allocations paid in money and therefore has not reported them on schedule a line 4b of its form 1120-c it has reported the patronage_dividends paid to patrons as a patronage_dividend paid in money and qualified written notices of allocation on schedule h line 3a of its form 1120-c because of this reporting grain payments paid in cash have entered into the determination for tax purposes of taxpayer’s cost_of_goods_sold for tax purposes as is customary in the grain business taxpayer values its grain inventories at year end at market for financial statement and tax purposes taxpayer did not add back grain payments in its sec_199 computations for prior years but it did add back patronage_dividends paid to patrons in--------taxpayer passed a portion of its sec_199 deduction through to patrons recent developments have caused taxpayer to reconsider how it should treat its grain payments for purposes of its sec_199 computation taxpayer is seeking confirmation that all grain payments to patrons that are paid in cash should be classified as per-unit retain allocations paid in money in prior years taxpayer has disregarded patronage_dividends paid in cash and qualified written notices of allocation for purposes of determining qualified_production_activities_income qpai and taxable_income for purposes of sec_199 of the code taxpayer plans to begin disregarding grain payments made to patrons for purposes of computing its qpai and its taxable_income it also is considering passing through to members all or a portion of its sec_199 deduction rulings requested grain payments to members and other patrons eligible to share in patronage_dividends constitute per-unit retain allocations paid in money within the meaning of sec_1382 of the code for purposes of computing its sec_199 domestic_production_activities_deduction taxpayer’s qualified_production_activities_income and taxable_income should pursuant to sec_199 of the code be computed without regard to any plr-139580-09 deduction for grain payments to members and other patrons eligible to share in patronage_dividends nonexempt subchapter_t cooperatives are permitted to exclude or deduct distributions to patrons that qualify as per-unit retain allocations or patronage_dividends provided the distributions other meet the requirements of subchapter_t of the code sec_1388 of the code defines the term per-unit_retain_allocation to mean any allocation by an organization to which part i of subchapter_t applies to a patron with respect to products marketed for him the amount of which is fixed without reference to net_earnings of the organization pursuant to an agreement between the organization and the patron per-unit retain allocations may be made in money property or certificates per- unit retain allocations paid in money and in property are excludable or deductible under sec_1382 of the code per-unit retain allocations paid in certificates are deductible under sec_1382 if the certificates are qualified if the certificates are nonqualified the cooperative is permitted a deduction under sec_1382 or a tax_benefit figured under sec_1383 when the certificates are later redeemed sec_1388 of the code provides that the term patronage_dividend means an amount_paid to a patron by a cooperative on the basis of the quantity or value of business done with or for such patron sec_1388 provides that a patronage_dividend is an amount_paid under an obligation that must have existed before the cooperative received the amount so paid sec_1388 provides that patronage_dividend means an amount_paid to a patron that is determined by reference to the net_earnings of the cooperative from business done with or for its patrons that section further provides that a patronage_dividend does not include any amount_paid to a patron to the extent that such amount is out of earnings other than from business done with or for patrons sec_1_1382-3 of the income_tax regulations states that income derived from sources other than patronage means incidental income derived from sources not directly related to the marketing purchasing or service activities of the cooperative association patronage_dividends may be paid in money property or written notices of allocation patronage_dividends paid in money and in property are excludable or deductible under sec_1382 of the code patronage_dividends paid in written notices of allocation are deductible under sec_1382 if the written notices of allocation are qualified if the notices are nonqualified the cooperative is permitted a deduction under sec_1382 or a tax_benefit figured under sec_1383 when the notices are later redeemed sec_1388 of the code provides that the term written_notice_of_allocation means any capital stock revolving fund certificate retain certificate certificate of plr-139580-09 indebtedness letter of advice or other written notice which discloses to the recipient the stated dollar amount allocated to him by the organization and the portion thereof if any which constitutes a patronage_dividend for cooperatives that use pooling revrul_67_333 1967_2_cb_299 provides that pool advances are treated as per-unit retain allocations and the final pool payment made after net_earnings have been determined is treated as a patronage_dividend under sec_199 of the code patrons that receive a qualified_payment from a specified agricultural or horticultural cooperative are allowed a deduction for an amount allocable to their portion of qpai of the organization received as a qualified patronage_dividend or per-unit_retain_allocation which is paid in qualified per-unit retain_certificates in particular sec_199 requires the cooperative to be engaged in the manufacturing production growth or extraction in whole or significant part of any agricultural or horticultural product or in the marketing of agricultural or horticultural products under sec_199 in the case of a cooperative engaged in the marketing of agricultural and horticultural products the cooperative is treated as having manufactured produced grown or extracted mpge in whole or significant part any qualifying_production_property marketed by the cooperative that its patrons have mpge this is known in the industry as the cooperative attribution rule in addition sec_199 requires the cooperative to designate the patron’s portion of the income allocable to the qpai of the organization in a written notice mailed by the cooperative to its patrons no later than the 15th day of the ninth month following the close of the tax_year under sec_1_199-6 of the regulations for purposes of determining a cooperative’s sec_199 deduction the cooperative’s qpai and taxable_income are computed without taking into account any deduction allowable under sec_1382 or c of the code relating to patronage_dividends per-unit retain allocations and nonpatronage distributions an agricultural or horticultural cooperative is permitted to pass-through to its patrons all or any portion of its sec_199 deduction for the year provided it does so in the manner and within the time limits set by sec_199 of the code when a cooperative passes-through all or any portion of the sec_199 deduction the cooperative remains entitled to claim the entire sec_199 deduction on its return provided that it does not create or increase a patronage tax loss but is required under sec_199 to reduce the deduction or exclusion it would otherwise claim under sec_1382 for per-unit retain allocations and patronage_dividends sec_199 of the code provides that a cooperative passes through an amount of its sec_199 deduction by identifying such amount in a written notice mailed to such person during the payment period described in sec_1382 sec_1382 provides that the payment period for a year is the period beginning with plr-139580-09 the first day of such taxable_year and ending with the fifteenth day of the ninth month following the close of such year sec_1_199-6 of the regulations provide that in order for a patron to qualify for the sec_199 deduction sec_1_199-6 requires that the cooperative identify in a written notice the patron's portion of the sec_199 deduction that is attributable to the portion of the cooperative's qpai for which the cooperative is allowed a sec_199 deduction this written notice must be mailed by the cooperative to its patrons no later than the 15th day of the ninth month following the close of the taxable_year the cooperative may use the same written notice if any that it uses to notify patrons of their respective allocations of patronage_dividends or may use a separate timely written notice s to comply with this section the cooperative must report the amount of the patron's sec_199 deduction on form 1099-patr taxable_distributions received from cooperatives issued to the patron while a cooperative is permitted to disregard per-unit retain allocations and patronage_dividends in its sec_199 deduction sec_1_199-6 of the regulations provide that a qualified_payment received by a patron of a cooperative is not taken into account by the patron for purposes of sec_199 sec_1_199-6 of the regulations defines the term qualified_payment to mean any amount of a patronage_dividend or per-unit_retain_allocation as described in sec_1385 or of the code received by the patron from a cooperative that is attributable to the portion of the cooperative’s qpai for which the cooperative is allowed a sec_199 deduction for this purpose patronage_dividends and per-unit retain allocations include any advances on patronage and per-unit retains paid in money during the taxable_year taxpayer is a specified agricultural or horticultural cooperative within the meaning of sec_199 of the code and sec_1_199-6 of the regulations it is an organization to which part i of subchapter_t applies ie it is a nonexempt_cooperative to which subchapter_t applies it is engaged in the marketing of agricultural or horticultural products ie grain as a specified agricultural or horticultural cooperative taxpayer is entitled to the benefit of sec_199 of the code and sec_1_199-6 of the regulations which permit such cooperatives to disregard deductions under sec_1382 and c for purposes of computing qpai and taxable_income for purposes of sec_199 sec_1382 provides deductions for per-unit retain allocations paid in money property and qualified per-unit retain_certificates as well as for patronage_dividends paid in money property and qualified written notices of allocation it also provides for deductions when nonqualified per-unit retain_certificates and nonqualified written notices of allocation are redeemed as a specified agricultural or horticultural cooperative taxpayer is entitled to the benefit of sec_199 and sec_1_199-6 which plr-139580-09 permit such cooperatives to disregard deductions under sec_1382 and c for purposes of computing qpai and taxable_income for purposes of sec_199 sec_1382 provides deductions for per-unit retain allocations paid in money property and qualified per-unit retain_certificates as well as for patronage_dividends paid in money property and qualified written notices of allocation it also provides for deductions when nonqualified per-unit retain_certificates and nonqualified written notices of allocation are redeemed taxpayer does not operate on a pooling basis taxpayer purchases grain from patrons and markets that grain the amount that each patron receives when he or she sells grain to taxpayer for marketing depends upon where how and when the patron chooses to sell that grain to taxpayer patrons are not required to deliver their grain to taxpayer they are free to sell as little or as much of their grain to taxpayer as they choose patrons have a number of options for determining how and when sales are made as a result two neighbors delivering the same amount of grain to taxpayer during any year will be paid different amounts for that grain depending upon where when and how they sell the grain to taxpayer however all patrons share in taxpayer’s net_earnings from grain operations in proportion to the number of bushels of grain they market through taxpayer those net_earnings are distributed after the end of each year in the form of patronage_dividends paid in cash and qualified written notices of allocation revolving capital the question presented by the ruling_request is whether the grain payments made by taxpayer to patrons for grain qualify as per-unit retain allocations paid in money within the meaning of sec_1388 of the code under sec_199 of the code and sec_1_199-6 of the regulations the answer to this question determines who gets to include the grain payments in the sec_199 computation if the grain payments to patrons are per-unit retain allocations paid in money then they should be added-back in taxpayer’s sec_199 computation and not included in the patrons’ sec_199 computations if the grain payments to patrons are not per-unit retain allocations paid in money then they should not be added-back in taxpayer’s sec_199 computation but should be included in the patrons’ sec_199 computations these results are the same whether taxpayer decides to keep or to pass-through all or a portion of its sec_199 deduction grain marketing cooperatives like taxpayer have never thought of their grain payments as per-unit retain allocations paid in money however taxpayer’s grain sec_1382 permits sec_521 cooperatives to claim deductions for certain dividends_paid on preferred_stock and for patronage-based distributions of nonpatronage income while taxpayer is a sec_521 cooperative it does not pay dividends on preferred_stock and it has not made patronage-based distributions of nonpatronage income and thus does not claim any deductions under sec_1382 of the code plr-139580-09 payments appear to meet the definition of per-unit retain allocations paid in money which are excludible or deductible under sec_1382 of the code the grain payments are made in cash so the paid in money requirement is met taxpayer’s grain payments also meet all the requirements of the definition of per-unit_retain_allocation contained in sec_1388 of the code which defines the term per-unit_retain_allocation to mean any allocation by an organization to which part i of this subchapter applies to a patron with respect to products marketed for him the amount of which is fixed without reference to the net_earnings of the organization pursuant to an agreement between the organization and the patron first taxpayer’s grain payments to a patron are paid pursuant to an agreement namely the particular agreement applicable to the method the patron uses to determine how and when his or her grain is sold to taxpayer second taxpayer’s grain payments to a patron are made with respect to products marketed for him namely the grain delivered by the member or other patron eligible to share in patronage_dividends for marketing by taxpayer as described above taxpayer markets the grain it acquires from members and other patrons and members and other patrons share in taxpayer’s net_earnings from its marketing activities in the form of patronage_dividends third the amount of the grain payments to each patron is fixed without reference to the net_earnings of taxpayer since at the time the payments are made taxpayer’s actual net_earnings for the year are neither known nor determinable while per-unit retains are often made on the basis of a specified amount per unit of product marketed what is important is that they not be made with respect to net_earnings revrul_68_236 1968_2_cb_236 provides that to constitute a per-unit_retain_allocation the allocation need not be made strictly on the basis of a specified amount per-unit of product marketed provided it is made with respect to products marketed for the patron and not with respect to the net_earnings of the organization whether an allocation meets the foregoing description will be a question of fact the fact that all members and other patrons eligible to share in patronage_dividends do not receive the same payments for their grain ie that taxpayer does not pool does not mean that grain payments should not be treated as per-unit retain allocations paid in money in 619_f2d_718 8th cir the eighth circuit_court of appeals characterized payments to farm service’s poultry growers as per-unit retain allocations paid in money even though they were determined under a formula that resulted in some poultry growers receiving more than others depending upon the efficiency of their operations and the market price of chickens when they delivered their chickens to farm service the tax_court in 70_tc_145 described the formula as follows the grower was paid_by petitioner for growing chickens based on the delivery weight to the processing plant less the weight of chickens condemned by the u s department of agriculture the formula under which the grower was paid also took into account variable market rates for full grown chickens and an efficiency factor that related the number of pounds of feed to the pounds of chickens produced the efficiency factor was figured into the grower's compensation because farm service supplied all chicken feed under the contract provisions established with each of the growers there was also a guaranteed minimum amount the grower would receive from the cooperative irrespective of wholesale market variations for example the contract in effect on date provided that ‘in no event will the grower member receive less than dollar_figure cents per pound less u s d a condemnation ’ on its books petitioner treated payments to its growers as a cost of production historically taxpayer has treated its grain payments as purchases not as per- unit retain allocations paid in money however how the payments have been reported should not obscure what they really are whether or not taxpayer is pooling is a moot issue for purpose of this ruling because its grain payments meet the definition of per-unit retain allocations paid in money in any event nothing in subchapter_t of the code limits the exclusion or deduction for per-unit retain allocations to cooperatives with pools sec_1_199-6 of the regulations provides that sec_1_199-6 is the exclusive method for the cooperative and its patrons to compute the amount of the sec_199 deduction the effect of these sections is that a cooperative such as taxpayer will compute the entire sec_199 deduction at the cooperative level and that none of the distributions whether patronage_dividends or per-unit retain allocations received from the cooperative will be eligible for sec_199 in the patron’s hands that is the patron may not count the qualified_payment received from the cooperative in the patron’s own sec_199 computation whether or not the cooperative keeps or passes through the sec_199 deduction accordingly the only way that a patron can claim a sec_199 deduction for a qualified_payment received from a cooperative is for the cooperative to pass-through the sec_199 amount in accordance with the provisions of sec_199 of the code and the regulations thereunder we note that to prevent a cooperative from deducting the per-unit retain allocations made in money or qualified certificates for the second time when the associated grain is sold the cost_of_goods_sold mechanism associated with inventory plr-139580-09 must be adjusted to reflect the deductions allowable under subchapter_t of the code specifically cooperatives need to include the per-unit retain allocations in inventory cost for purposes of making inventory and sec_263a of the code computations and then adjust the ending inventory and cost_of_goods_sold to prevent double deduction of the per-unit retain allocations the adjustments can be made to either the inventory or the line item deduction for the per-unit retain allocations in other words if the per-unit retain allocations are deducted on a deduction line in the cooperative's tax_return they should be removed entirely from the ending inventory and cost_of_goods_sold computed for the tax_year alternatively if the per-unit retain allocations are not deducted on a deduction line in the tax_return the per-unit retain allocations reflected in the ending inventory should be removed and included in the cost_of_goods_sold amount for that tax_year this procedure will allow the cooperative to deduct the per-unit retain allocations once while also preserving the integrity of its sec_263a calculation for reasons described above taxpayer’s grain payments meet the definition of per-unit retain allocations paid in money such per-unit retains are to be reported in box of form 1099-patr taxable_distributions received from cooperatives taxpayer should be entitled to disregard such payments in determining the amount of its sec_199 deduction accordingly we rule as requested that grain payments to members and other patrons eligible to share in patronage_dividends constitute per-unit retain allocations paid in money within the meaning of sec_1382 of the code for purposes of computing its sec_199 domestic_production_activities_deduction taxpayer’s qualified_production_activities_income and taxable_income should pursuant to sec_199 of the code be computed without regard to any deduction for grain payments to members and other patrons eligible to share in patronage_dividends the conclusions set forth in this ruling address only purchases that are per-unit retain allocations paid in money as they relate to grain marketed by the cooperative during the taxable_year and does not apply to purchases of grain that remain in inventory at year end no opinion is expressed or implied regarding the application of any other provision in the code or regulations plr-139580-09 this ruling is directed only to the taxpayer that requested it under sec_6110 of the code it may not be used or cited as precedent in accordance with a power_of_attorney filed with the request a copy of the ruling is being sent to your authorized representative sincerely yours paul f handleman paul f handleman chief branch office of the associate chief_counsel passthroughs special industries cc
